Title: To George Washington from William MacPherson, 23 October 1793
From: MacPherson, William
To: Washington, George


          
            Sir
            Chester October 23d 1793
          
          Under the most sensible impressions of gratitude to you Sir for the appointment I now
            hold, the duties of which I hope I have discharged in such manner, as to merit your
            approbation, and that of my fellow Citizens—beg leave to offer myself as a Candidate for
            the Naval office of this District, vacant in consequence of the unfortunate Death of
            Doctr Phile—I trust Sir I shall not
            appear presumptious or over greedy in making this request—The naval office being
            consider’d a superiour Grade in the Customs—I feel an honest ambition to receive this
            further mark of your goodness Sir, which I shall value in the highest degree; as it will
            be an evidence of my conduct having been such, as to merit your approbation. I have the
            honor to be with the most perfect respect your most obedient Servt
          
            W. MacphersonSurveyor District of Pennsylvania
          
        